Exhibit 10.10

 

EXECUTION COPY

 

TAX SHARING AGREEMENT

 

by and between

 

IAC/INTERACTIVECORP

 

and

 

EXPEDIA, INC.

 

Dated as of

August 9, 2005



--------------------------------------------------------------------------------

TAX SHARING AGREEMENT

 

This TAX SHARING AGREEMENT (this “Agreement”), dated as of August 9, 2005, by
and between IAC/InterActiveCorp, a Delaware corporation (“Parent”), and Expedia,
Inc., a Delaware corporation and wholly owned subsidiary of Parent (“SpinCo”).

 

W I T N E S S E T H

 

WHEREAS, Parent and SpinCo have entered into a Separation Agreement, dated as of
August 9, 2005 (the “Separation Agreement”), providing for the Separation of the
Parent Group from the SpinCo Group;

 

WHEREAS, pursuant to the terms of the Separation Agreement, Parent will
contribute all of the Separated Assets to SpinCo and its Subsidiaries and will
cause SpinCo and its Subsidiaries to assume the Assumed Liabilities;

 

WHEREAS, for U.S. federal income tax purposes, it is intended that the
Contribution and the Spin-Off shall qualify as a tax-free transaction under
Sections 355(a) and 368(a)(1)(D) of the Code;

 

WHEREAS, at the close of business on the Effective Date, the taxable year of
SpinCo shall close for U.S. federal income tax purposes; and

 

WHEREAS, the parties hereto wish to provide for the payment of Income Taxes and
Other Taxes and entitlement to refunds thereof, allocate responsibility and
provide for cooperation in connection with the filing of returns in respect of
Income Taxes and Other Taxes, and provide for certain other matters relating to
Income Taxes and Other Taxes.

 

NOW, THEREFORE, in consideration of the premises and the representations,
covenants and agreements herein contained and intending to be legally bound
hereby, Parent and SpinCo hereby agree as follows:

 

1. Definitions. Capitalized terms used but not otherwise defined herein shall
have the respective meanings assigned to them in the Separation Agreement. For
purposes of this Agreement, the following terms shall have the meanings set
forth below:

 

“Actually Realized” or “Actually Realizes” shall mean, for purposes of
determining the timing of the incurrence of any Spin-Off Tax Liability, Income
Tax Liability or Other Tax Liability or the realization of a Refund (or any
related Income Tax or Other Tax cost or benefit), whether by receipt or as a
credit or other offset to Taxes payable, by a Person in respect of any payment,
transaction, occurrence or event, the time at which the amount of Income Taxes
or Other Taxes paid (or Refund realized) by such Person is increased above (or
reduced below) the amount of Income Taxes or Other Taxes that such Person would
have been required to pay (or Refund that such Person would have realized) but
for such payment, transaction, occurrence or event.

 

-2-



--------------------------------------------------------------------------------

“Aggregate Spin-Off Tax Liabilities” shall mean the sum of the Spin-Off Tax
Liabilities with respect to each Taxing Jurisdiction.

 

“Business Day” shall mean any day other than a Saturday, a Sunday or a day on
which banking institutions located in the State of New York are authorized or
obligated by law or executive order to close.

 

“Carryback” shall mean the carryback of a Tax Attribute (including, without
limitation, a net operating loss, a net capital loss or a tax credit) by a
member of the SpinCo Group from a Post-Distribution Taxable Period to a
Pre-Distribution Taxable Period during which such member of the SpinCo Group was
included in a Combined Return filed for such Pre-Distribution Taxable Period.

 

“Cash Acquisition Merger” shall mean a merger of a newly formed Subsidiary of
SpinCo with a corporation, limited liability company, limited partnership,
general partnership or joint venture (in each case, not previously owned
directly or indirectly by SpinCo) solely for cash pursuant to which SpinCo
acquires such corporation, limited liability company, limited partnership,
general partnership or joint venture and no Equity Securities of SpinCo or any
SpinCo Subsidiary are issued, sold, redeemed or acquired, directly or
indirectly.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Combined Return” shall mean a consolidated, combined or unitary Income Tax
Return or Other Tax Return that actually includes, by election or otherwise, one
or more members of the Parent Group together with one or more members of the
SpinCo Group.

 

“Contribution” shall mean those certain capital contributions to SpinCo by
Parent made in connection with the Spin-Off.

 

“Distribution Date” shall mean the date on which the Spin-Off is completed.

 

“Distribution-Related Proceeding” shall mean any Proceeding in which the IRS,
another Tax Authority or any other party asserts a position that could
reasonably be expected to adversely affect the Tax-Free Status of any of the
Spin-Off-Related Transactions.

 

“EMA” shall mean the Employee Matters Agreement by and between Parent and SpinCo
dated as of August 9, 2005.

 

“Equity Securities” shall mean any stock or other securities treated as equity
for tax purposes, options, warrants, rights, convertible debt, or any other
instrument or security that affords any Person the right, whether conditional or
otherwise, to acquire stock or to be paid an amount determined by reference to
the value of stock.

 

-3-



--------------------------------------------------------------------------------

“Expedia Service Provider” shall mean any “Expedia Employee” as such term is
defined in the EMA or any other provider of services to any member of the SpinCo
Group.

 

“Fifty-Percent or Greater Interest” shall have the meaning ascribed to such term
for purposes of Sections 355(d) and (e) of the Code.

 

“Final Determination” shall mean the final resolution of liability for any
Income Tax or Other Tax, which resolution may be for a specific issue or
adjustment or for a taxable period, (a) by IRS Form 870 or 870-AD (or any
successor forms thereto), on the date of acceptance by or on behalf of the
taxpayer, or by a comparable form under the laws of a State, local, or foreign
taxing jurisdiction, except that a Form 870 or 870-AD or comparable form shall
not constitute a Final Determination to the extent that it reserves (whether by
its terms or by operation of law) the right of the taxpayer to file a claim for
Refund or the right of the Tax Authority to assert a further deficiency in
respect of such issue or adjustment or for such taxable period (as the case may
be); (b) by a decision, judgment, decree, or other order by a court of competent
jurisdiction, which has become final and unappealable; (c) by a closing
agreement or accepted offer in compromise under Sections 7121 or 7122 of the
Code, or a comparable agreement under the laws of a State, local, or foreign
taxing jurisdiction; (d) by any allowance of a Refund or credit in respect of an
overpayment of Income Tax or Other Tax, but only after the expiration of all
periods during which such Refund may be recovered (including by way of offset)
by the jurisdiction imposing such Income Tax or Other Tax; or (e) by any other
final disposition, including by reason of the expiration of the applicable
statute of limitations or by mutual agreement of the parties.

 

“IAC Service Provider” shall mean any “IAC Employee” as such term is defined in
the EMA or any other provider of services to any member of the Parent Group.

 

“Income Tax” (a) shall mean (i) any federal, state, local or foreign tax,
charge, fee, impost, levy or other assessment that is based upon, measured by,
or calculated with respect to (A) net income or profits (including, but not
limited to, any capital gains, gross receipts, or minimum tax, and any tax on
items of tax preference, but not including sales, use, value added, real
property gains, real or personal property, transfer or similar taxes),
(B) multiple bases (including, but not limited to, corporate franchise, doing
business or occupation taxes), if one or more of the bases upon which such tax
may be based, by which it may be measured, or with respect to which it may be
calculated is described in clause (a)(i)(A) of this definition, or (C) any net
worth, franchise or similar tax, in each case together with (ii) any interest
and any penalties, fines, additions to tax or additional amounts imposed by any
Tax Authority with respect thereto and (b) shall include any transferee or
successor liability in respect of an amount described in clause (a) of this
definition.

 

“Income Tax Benefit” shall mean, with respect to the effect of any Carryback on
the Income Tax Liability of Parent or the Parent Group for any taxable period,
the excess of (a) the hypothetical Income Tax Liability of Parent or the Parent
Group for such taxable period, calculated as if such Carryback had not been
utilized but

 

-4-



--------------------------------------------------------------------------------

with all other facts unchanged over (b) the actual Income Tax Liability of
Parent or the Parent Group for such taxable period, calculated taking into
account such Carryback (and treating a Refund as a negative Income Tax
Liability, for purposes of such calculation).

 

“Income Tax Liabilities” shall mean all liabilities for Income Taxes.

 

“Income Tax Return” shall mean any return, report, filing, statement,
questionnaire, declaration or other document required to be filed with a Tax
Authority in respect of Income Taxes.

 

“Indemnified Party” shall mean any Person seeking indemnification pursuant to
the provisions of this Agreement.

 

“Indemnifying Party” shall mean any party hereto from which any Indemnified
Party is seeking indemnification pursuant to the provisions of this Agreement.

 

“IRS” shall mean the Internal Revenue Service of the United States.

 

“Losses” shall mean any and all losses, liabilities, claims, damages,
obligations, payments, costs and expenses, matured or unmatured, absolute or
contingent, accrued or unaccrued, liquidated or unliquidated, known or unknown
(including, without limitation, the costs and expenses of any and all Actions,
threatened Actions, demands, assessments, judgments, settlements and compromises
relating thereto and attorneys’ fees and any and all expenses whatsoever
reasonably incurred in investigating, preparing or defending against any such
Actions or threatened Actions).

 

“Option” shall have the meaning ascribed to such term in the EMA.

 

“Other Tax Liabilities” shall mean all liabilities for Other Taxes.

 

“Other Tax Returns” shall mean any return, report, filing, statement,
questionnaire, declaration or other document required to be filed with a Tax
Authority in respect of Other Taxes.

 

“Other Taxes” shall mean all forms of taxation, whenever created or imposed, and
whether of the United States of America or elsewhere, and whether imposed by a
local, municipal, governmental, State, federation or other body, and without
limiting the generality of the foregoing, shall include superfund, sales, use,
ad valorem, value added, occupancy, transfer, recording, withholding, payroll,
employment, excise, occupation, premium or property taxes (in each case,
together with any related interest, penalties and additions to tax, or
additional amounts imposed by any Tax Authority thereon); provided, however,
that Other Taxes shall not include any Income Taxes.

 

“Parent Consolidated Group” shall mean the affiliated group of corporations
(within the meaning of Section 1504(a) of the Code without regard to the
exclusions in Section 1504(b)(1) through (8)) of which Parent is the common
parent (and any predecessor or successor to such affiliated group).

 

-5-



--------------------------------------------------------------------------------

“Parent Group” shall mean (a) Parent and each Person that is a direct or
indirect Subsidiary of Parent (including any Subsidiary of Parent that is
disregarded for U.S. federal Income Tax purposes (or for purposes of any state,
local, or foreign tax law)) immediately after the Spin-Off after giving effect
to the Spin-Off-Related Transactions, (b) any corporation (or other Person) that
shall have merged or liquidated into Parent or any such Subsidiary and (c) any
predecessor or successor to any Person otherwise described in this definition.

 

“Parent Separate Return” shall mean any Separate Return required to be filed by
Parent or any member of the Parent Group.

 

“Permitted Transaction” shall mean any transaction that satisfies the
requirements of Sections 4(c).

 

“Person” shall mean any individual, partnership, joint venture, limited
liability company, corporation, association, joint stock company, trust,
unincorporated organization or similar entity or a governmental authority or any
department or agency or other unit thereof.

 

“Post-Distribution Taxable Period” shall mean a taxable period that, to the
extent it relates to a member of the SpinCo Group, begins after the Distribution
Date.

 

“Pre-Distribution Taxable Period” shall mean a taxable period that, to the
extent it relates to a member of the SpinCo Group, ends on or before the
Distribution Date.

 

“Private Letter Ruling” shall mean (a) any private letter ruling issued by the
IRS in connection with any of the Spin-Off-Related Transactions or (b) any
similar ruling issued by any other Tax Authority in connection with any of the
Spin-Off-Related Transactions.

 

“Private Letter Ruling Documents” shall mean (a) any Private Letter Ruling, any
request for a Private Letter Ruling submitted to the IRS, together with the
appendices and exhibits thereto and any supplemental filings or other materials
subsequently submitted to the IRS, in connection with the Spin-Off-Related
Transactions, or (b) any similar filings submitted to any other Tax Authority in
connection with any such request for a Private Letter Ruling.

 

“Proceeding” shall mean any audit or other examination, or judicial or
administrative proceeding relating to liability for, or Refunds or adjustments
with respect to, Income Taxes or Other Taxes.

 

“Refund” shall mean any refund of Income Taxes or Other Taxes, including any
reduction in Income Tax Liabilities or Other Tax Liabilities by means of a
credit, offset or otherwise.

 

“Representative” shall mean with respect to a Person, such Person’s officers,
directors, employees and other authorized agents.

 

-6-



--------------------------------------------------------------------------------

“Restriction Period” shall mean the period beginning on the date hereof and
ending on the twenty five (25) month anniversary of the Distribution Date.

 

“Separate Return” shall mean (a) in the case of any Income Tax Return or Other
Tax Return required to be filed by any member of the SpinCo Group (including any
consolidated, combined or unitary return), any such tax return that does not
include any member of the Parent Group and (b) in the case of any Income Tax
Return or Other Tax Return required to be filed by any member of the Parent
Group (including any consolidated, combined or unitary return), any such tax
return that does not include any member of the SpinCo Group.

 

“Separation Agreement” shall have the meaning set forth in the recitals of this
Agreement.

 

“SpinCo Adjustment” shall mean an adjustment of any item of income, gain, loss,
deduction or credit attributable to members of the SpinCo Group (including, in
the case of any state or local consolidated, combined or unitary income or
franchise taxes, a change in one or more apportionment factors of members of the
SpinCo Group) pursuant to a Final Determination for a Pre-Distribution Taxable
Period.

 

“SpinCo Board” shall mean the Board of Directors of SpinCo.

 

“SpinCo Business” shall mean each trade or business actively conducted (within
the meaning of Section 355(b) of the Code) by SpinCo or any member of the SpinCo
Group immediately after the Spin-Off, as set forth in the Tax Opinion Documents.

 

“SpinCo Consolidated Group” shall mean the affiliated group of corporations
(within the meaning of Section 1504(a) of the Code without regard to the
exclusions in Section 1504(b)(1) through (8)) of which SpinCo is the common
parent, determined immediately after the Spin-Off (and any predecessor or
successor to such affiliated group other than the Parent Consolidated Group).

 

“SpinCo Group” shall mean (a) SpinCo and each Person that is a direct or
indirect Subsidiary of SpinCo (including any Subsidiary of SpinCo that is
disregarded for U.S. federal Income Tax purposes (or for purposes of any State,
local, or foreign tax law)) immediately after the Spin-Off after giving effect
to the Spin-Off-Related Transactions, (b) any corporation (or other Person) that
shall have merged or liquidated into SpinCo or any such Subsidiary and (c) any
predecessor or successor to any Person otherwise described in this definition.

 

“SpinCo Separate Return” shall mean any Separate Return required to be filed by
SpinCo or any member of the SpinCo Group, including, without limitation, (a) any
U.S. consolidated federal Income Tax Returns of the SpinCo Consolidated Group
required to be filed with respect to a Post-Distribution Taxable Period and
(b) any U.S. consolidated federal Income Tax Returns for any group of which any
member of the SpinCo Group was the common parent.

 

-7-



--------------------------------------------------------------------------------

“SpinCo Tax Benefit” shall mean, with respect to any Taxing Jurisdiction, any
decrease in Income Tax Liability or Other Tax Liability (or increase in a
Refund) Actually Realized with respect to a Combined Return that is attributable
to a SpinCo Adjustment.

 

“SpinCo Tax Liability” shall mean, with respect to any Taxing Jurisdiction, any
increase in Income Tax Liability or Other Tax Liability (or reduction in a
Refund) Actually Realized with respect to a Combined Return that is attributable
to a SpinCo Adjustment.

 

“Spin-Off” shall mean the distribution of Expedia Common Stock, Expedia Class B
Common Stock and Expedia Series A Preferred Stock pursuant to the
Reclassification.

 

“Spin-Off-Related Transactions” shall mean the Contribution together with the
Spin-Off.

 

“Spin-Off Tax Liabilities” shall mean, with respect to any Taxing Jurisdiction,
the sum of (a) any increase in Income Tax Liability or Other Tax Liability (or
reduction in a Refund) Actually Realized as a result of any corporate-level gain
or income recognized with respect to the failure of any of the Spin-Off-Related
Transactions to qualify for Tax-Free Status under the income tax laws of such
Taxing Jurisdiction pursuant to any settlement, Final Determination, judgment,
assessment, proposed adjustment or otherwise, (b) interest on such amounts
calculated pursuant to such Taxing Jurisdiction’s laws regarding interest on tax
liabilities at the highest Underpayment Rate for corporations in such Taxing
Jurisdiction from the date such additional gain or income was recognized until
full payment with respect thereto is made pursuant to Section 3 hereof (or in
the case of a reduction in a Refund, the amount of interest that would have been
received on the foregone portion of the Refund but for the failure of any of the
Spin-Off-Related Transactions to qualify for Tax-Free Status), and (c) any
penalties actually paid to such Taxing Jurisdiction that would not have been
paid but for the failure of any of the Spin-Off-Related Transactions to qualify
for Tax-Free Status in such Taxing Jurisdiction.

 

“Tax Attribute” shall mean a consolidated, combined or unitary net operating
loss, net capital loss, unused investment credit, unused foreign tax credit, or
excess charitable contribution (as such terms are used in Treasury Regulations
1.1502-79 and 1.1502-79A or comparable provisions of foreign, State or local tax
law), or a minimum tax credit or general business credit.

 

“Tax Authority” shall mean a governmental authority (foreign or domestic) or any
subdivision, agency, commission or authority thereof or any quasi-governmental
or private body having jurisdiction over the assessment, determination,
collection or imposition of any Tax (including, without limitation, the IRS).

 

“Tax Benefits” shall have the meaning set forth in Section 3(a) hereof.

 

-8-



--------------------------------------------------------------------------------

“Tax Counsel” shall mean tax counsel of recognized national standing that is
acceptable to Parent.

 

“Tax-Free Status” shall mean the qualification of each of the Spin-Off-Related
Transactions, as the case may be, (a) as a transaction described in Sections
355(a) and 368(a)(1)(D) of the Code, (b) as a transaction in which the stock
distributed thereby is “qualified property” for purposes of Section 361(c) of
the Code, and (c) as a transaction in which Parent, the members of the Parent
Group, SpinCo and the members of the SpinCo Group recognize no income or gain
other than intercompany items or excess loss accounts taken into account
pursuant to the Treasury Regulations promulgated pursuant to Section 1502 of the
Code.

 

“Taxing Jurisdiction” shall mean the United States and every other government or
governmental unit having jurisdiction to tax Parent or SpinCo or any of their
respective Affiliates.

 

“Tax Opinion” shall mean the tax opinion issued by Tax Counsel in connection
with the Spin-Off-Related Transactions.

 

“Tax Opinion Documents” shall mean the Tax Opinion and the information and
representations provided by, or on behalf of, Parent or SpinCo to Tax Counsel in
connection therewith.

 

“Tax-Related Losses” shall mean:

 

(a) the Aggregate Spin-Off Tax Liabilities,

 

(b) all accounting, legal and other professional fees, and court costs incurred
in connection with any settlement, Final Determination, judgment or other
determination with respect to such Aggregate Spin-Off Tax Liabilities, and

 

(c) all costs, expenses and damages associated with stockholder litigation or
controversies and any amount paid by Parent or SpinCo in respect of the
liability of shareholders, whether paid to shareholders or to the IRS or any
other Tax Authority payable by Parent or SpinCo or their respective Affiliates,
in each case, resulting from the failure of any of the Spin-Off-Related
Transactions to qualify for Tax-Free Status.

 

“Underpayment Rate” shall mean the annual rate of interest described in
Section 6621(c) of the Code for large corporate underpayments of Income Tax (or
similar provision of state, local, or foreign Income Tax law, as applicable), as
determined from time to time.

 

“Unqualified Tax Opinion” shall mean an unqualified opinion of Tax Counsel on
which Parent may rely to the effect that a transaction will not disqualify any
of the Spin-Off-Related Transactions from Tax-Free Status, assuming that the
Spin-Off-Related Transactions would have qualified for Tax-Free Status if such
transaction did not occur.

 

-9-



--------------------------------------------------------------------------------

2. Filing of Tax Returns; Payment of Taxes.

 

(a) Filing of Tax Returns; Payment of Income Taxes and Other Taxes.

 

(i) Parent Consolidated Returns; Other Combined Returns. Parent shall prepare
and file or cause to be prepared and filed (A) all U.S. consolidated federal
Income Tax Returns of the Parent Consolidated Group and (B) all other Combined
Returns. Except as provided in Section (2)(a)(ii) hereof, Parent shall pay, or
cause to be paid, and shall be responsible for, any and all Income Taxes and
Other Taxes due or required to be paid with respect to or required to be
reported on any such Income Tax Return or Other Tax Return (in each case,
excluding any amounts which are SpinCo Tax Liabilities or otherwise attributable
to SpinCo Adjustments).

 

(ii) SpinCo Adjustments. SpinCo shall pay, or cause to be paid, and shall be
responsible for, any SpinCo Tax Liabilities. Other than in connection with the
initial filing of Combined Returns and the payment of the tax liability shown as
due thereon provided for in Section 2(a)(i) hereof, SpinCo shall be responsible
for all SpinCo Tax Liabilities and shall be entitled to all SpinCo Tax Benefits.

 

(iii) Parent Separate Returns. Parent shall prepare and file or cause to be
prepared and filed all Parent Separate Returns. Parent shall pay, or cause to be
paid, and shall be responsible for, any and all Income Taxes or Other Taxes due
or required to be paid with respect to or required to be reported on any Parent
Separate Return (including any increase in such Income Tax Liabilities or Other
Tax Liabilities as a result of a Final Determination).

 

(iv) SpinCo Separate Returns. SpinCo shall prepare and file or cause to be
prepared and filed all SpinCo Separate Returns. SpinCo shall pay, or cause to be
paid, and shall be responsible for, any and all Income Taxes or Other Taxes due
or required to be paid with respect to or required to be reported on any SpinCo
Separate Return (including any increase in such Income Tax Liabilities or Other
Tax Liabilities as a result of a Final Determination).

 

(b) Preparation of Tax Returns.

 

(i) Parent (or its designee) shall determine the entities to be included in any
Combined Return and make or revoke any Income Tax elections, adopt or change any
accounting methods, and determine any other position taken on or in respect of
any Income Tax Return or Other Tax Return required to be prepared and filed by
Parent pursuant to Section 2(a)(i). Notwithstanding the immediately preceding
sentence, any Income Tax Return or Other Tax Return filed by Parent pursuant to
Section 2(a)(i) with respect to any Pre-Closing Taxable Period shall, to the
extent relating to SpinCo or the SpinCo Group, be prepared consistent with
Parent’s past practice for the filing of such returns and shall not include any
tax election relating to SpinCo or the SpinCo Group that is inconsistent with
past practice (or, where no such past practice exists, shall not reflect any tax
return position or include any tax election that would materially adversely
affect SpinCo or the SpinCo Group), except to the extent that SpinCo consents to
such tax return position or tax election (such consent not to be unreasonably
withheld); provided, however, that, for the avoidance of doubt, the allocation
and pro-ration of

 

-10-



--------------------------------------------------------------------------------

items of income, gain, loss, deduction and credit for the period which includes
the Spin-Off shall (to the extent allowable) be determined by Parent in its sole
discretion in accordance with Treasury Regulation Section 1.1502-76(b). SpinCo
shall, and shall cause each member of the SpinCo Group to, prepare and submit at
Parent’s request (but in no event later than 90 days after such request), at
SpinCo’s expense, all information that Parent shall reasonably request, in such
form as Parent shall reasonably request including any such information requested
to enable Parent to prepare any Income Tax Returns or Other Tax Return required
to be filed by Parent pursuant to Section 2(a)(i). Parent shall make any such
Income Tax Return or Other Tax Return and related workpapers available for
review by SpinCo to the extent such return relates to Taxes for which SpinCo
would reasonably be expected to be liable or with respect to which SpinCo would
reasonably be expected to have a claim. If practicable, Parent shall make such
return available for review sufficiently in advance of the due date for filing
such return to provide SpinCo an opportunity to analyze and comment on such
return. Parent and SpinCo shall attempt in good faith to resolve any issues
arising out of the review of such return.

 

(ii) Except as required by applicable law or as a result of a Final
Determination, neither Parent nor SpinCo shall (nor shall cause or permit any
members of the Parent Group or SpinCo Group, respectively, to) take any position
that is either inconsistent with the treatment of the Spin-Off-Related
Transactions as having Tax-Free Status (or analogous status under State, local
or foreign law) or, with respect to a specific item of income, deduction, gain,
loss, or credit on an Income Tax Return or Other Tax Return, treat such specific
item in a manner which is inconsistent with the manner such specific item is
reported on an Income Tax Return or Other Tax Return prepared or filed by Parent
pursuant to Section 2(a) hereof (including, without limitation, the claiming of
a deduction previously claimed on any such Income Tax Return or Other Tax
Return).

 

3. Indemnification for Income Taxes and Other Taxes.

 

(a) Indemnification by Parent. From and after the Distribution Date, except as
provided in Section 3(b), Parent and each member of the Parent Group shall
jointly and severally indemnify, defend and hold harmless SpinCo and each member
of the SpinCo Group and each of their respective Representatives and Affiliates
(and the heirs, executors, successors and assigns of any of them) from and
against (i) all Spin-Off Tax Liabilities incurred by any member of the Parent
Group, (ii) without duplication, all Income Tax Liabilities, and Other Tax
Liabilities that any member of the Parent Group is responsible for pursuant to
Section 2, and (iii) all Income Taxes and Other Taxes, Spin-Off Tax Liabilities
and Tax-Related Losses incurred by any member of the Parent Group or SpinCo
Group by reason of the breach by Parent or any member of the Parent Group of any
of Parent’s representations or covenants hereunder or made in connection with
the Tax Opinion and, in each case, any related costs and expenses (including,
without limitation, reasonable attorneys’ fees and expenses); provided, however,
that neither Parent nor any member of the Parent Group shall have any obligation
to indemnify, defend or hold harmless any Person pursuant to this Section 3(a)
to the extent that such indemnification obligation is otherwise attributable to
any breach by SpinCo or any member of the SpinCo Group of any of SpinCo’s
representations or covenants hereunder (including any representations made in
connection with the Tax Opinion). If the indemnification obligation of Parent or
any member of the Parent Group under this Section 3(a) (or the adjustment giving
rise to such indemnification obligation) results in (i) increased deductions,
losses, or credits, or (ii) decreases in income, gains

 

-11-



--------------------------------------------------------------------------------

or recapture of Tax credits (“Tax Benefits”) to SpinCo or any member of the
SpinCo Group, which would not, but for the indemnification obligation (or the
adjustment giving rise to such indemnification obligation), be allowable, then
SpinCo shall pay Parent the amount by which such Tax Benefit actually reduces,
in cash, the amount of Tax that SpinCo or any member of the SpinCo Group would
have been required to pay and bear (or increases, in cash, the amount of Tax
refund to which SpinCo or any member of the SpinCo Group would have been
entitled) but for such indemnification obligation (or adjustment giving rise to
such indemnification obligation). SpinCo shall pay Parent for such Tax Benefit
no later than five days after such Tax Benefit is Actually Realized.

 

(b) Indemnification by SpinCo. From and after the Distribution Date, SpinCo and
each member of the SpinCo Group shall jointly and severally indemnify, defend
and hold harmless Parent and each member of the Parent Group and each of their
respective Representatives and Affiliates (and the heirs, executors, successors
and assigns of any of them) from and against (i) all SpinCo Tax Liabilities,
Income Tax Liabilities, Other Tax Liabilities, Spin-Off Tax Liabilities and
Tax-Related Losses that SpinCo or any member of the SpinCo Group is responsible
for under Section 2 or Section 4 (including, without limitation, any Income Tax
Liabilities, Other Tax Liabilities or Spin-Off Tax Liabilities or Tax-Related
Losses arising with respect to a Permitted Transaction for which SpinCo is
liable pursuant to Section 4(e)(i)) and (ii) all Income Taxes, Other Taxes,
Spin-Off Tax Liabilities and other Tax-Related Losses incurred by any member of
the Parent Group or SpinCo Group by reason of the breach by SpinCo or any member
of the SpinCo Group of any of SpinCo’s representations or covenants hereunder
(including any representations made in connection with the Tax Opinion) and, in
each case, any related costs and expenses (including, without limitation,
reasonable attorneys’ fees and expenses). If the indemnification obligation of
SpinCo or any member of the SpinCo Group under this Section 3(b) (or the
adjustment giving rise to such indemnification obligation) results in a Tax
Benefit to Parent or any member of the Parent Group, which would not, but for
the Tax which is the subject of the indemnification obligation (or the
adjustment giving rise to such indemnification obligation), be allowable, then
Parent shall pay SpinCo the amount by which such Tax Benefit actually reduces,
in cash, the amount of Tax that Parent or any member of the Parent Group would
have been required to pay and bear (or increases, in cash, the amount of Tax
refund to which Parent or any member of the Parent Group would have been
entitled) but for such indemnification (or adjustment giving rise to such
indemnification obligation). Parent shall pay SpinCo for such Tax Benefit no
later than five days after such Tax Benefit is Actually Realized.

 

(c) Timing of Indemnification. Any payment and indemnification made pursuant to
this Section 3 (other than a payment for any Tax Benefit, the timing of which is
provided in Sections 3(a) and 3(b) above) shall be made by the Indemnifying
Party promptly, but, in any event, no later than:

 

(i) in the case of an indemnification obligation with respect to any SpinCo Tax
Liabilities, Spin-Off Tax Liabilities, Income Tax Liabilities or Other Tax
Liabilities, the later of (A) five Business Days after the Indemnified Party
notifies the Indemnifying Party and (B) five Business Days prior to the date the
Indemnified Party is required to make a payment of taxes, interest, or penalties
to the applicable Tax Authority (including a payment with respect to an
assessment of a tax deficiency by any Taxing

 

-12-



--------------------------------------------------------------------------------

Jurisdiction or a payment made in settlement of an asserted tax deficiency) or
realizes a reduced Refund; and

 

(ii) in the case of any payment or indemnification of any Losses not otherwise
described in clause (i) of this Section 3(c) (including, but not limited to, any
Losses described in clause (b) or (c) of the definition of Tax-Related Losses,
attorneys’ fees and expenses and other indemnifiable Losses), the later of
(A) five Business Days after the Indemnified Party notifies the Indemnifying
Party and (B) five Business Days prior to the date the Indemnified Party makes a
payment thereof.

 

4. Spin-Off Related Matters.

 

(a) Representations.

 

(i) Tax Opinion Documents. SpinCo hereby represents and warrants that (A) it has
examined the Tax Opinion Documents (including, without limitation, the
representations to the extent that they relate to the plans, proposals,
intentions, and policies of SpinCo, its Subsidiaries, the SpinCo Business, or
the SpinCo Group) and (B) to the extent in reference to SpinCo, its
Subsidiaries, the SpinCo Business, or the SpinCo Group, the facts presented and
the representations made therein are true, correct and complete.

 

(ii) Tax-Free Status. SpinCo hereby represents and warrants that it has no plan
or intention of taking any action, or failing to take any action or knows of any
circumstance, that could reasonably be expected to (A) cause any of the
Spin-Off-Related Transactions not to have Tax-Free Status or (B) cause any
representation or factual statement made in this Agreement, the Separation
Agreement, the Tax Opinion Documents or any of the Ancillary Agreements to be
untrue in a manner that would have an adverse effect on the Tax-Free Status of
any of the Spin-Off-Related Transactions.

 

(iii) Plan or Series of Related Transactions. SpinCo hereby represents and
warrants that, to the best knowledge of SpinCo, after due inquiry, none of the
Spin-Off-Related Transactions are part of a plan (or series of related
transactions) pursuant to which a Person will acquire stock representing a
Fifty-Percent or Greater Interest in SpinCo or any successor to SpinCo.

 

(b) Covenants.

 

(i) Actions Consistent with Representations and Covenants. Neither Parent nor
SpinCo shall take any action or permit any member of the Parent Group or the
SpinCo Group, respectively, to take any action, or shall fail to take any action
or permit any member of the Parent Group or the SpinCo Group, respectively, to
fail to take any action, where such action or failure to act would be
inconsistent with or cause to be untrue any material information, covenant or
representation in this Agreement, the Separation Agreement, the Tax Opinion
Documents or any of the Ancillary Agreements.

 

(ii) Preservation of Tax-Free Status; SpinCo Business. SpinCo shall not (A) take
any action (including, but not limited to, any cessation, transfer or
disposition of all or any portion of any SpinCo Business; payment of
extraordinary dividends; and

 

-13-



--------------------------------------------------------------------------------

acquisitions or issuances of stock) or permit any member of the SpinCo Group to
take any such action, and SpinCo shall not fail to take any such action or
permit any member of the SpinCo Group to fail to take any such action, in each
case, unless such action or failure to act could not reasonably be expected to
cause any of the Spin-Off-Related Transactions not to have Tax-Free Status or
could not require Parent or SpinCo to reflect a liability or reserve with
respect to any of the Spin-Off-Related Transactions in its financial statements,
and (B) until the first day after the Restriction Period, engage in any
transaction (including, without limitation, any cessation, transfer or
disposition of all or any portion of any SpinCo Business) that could reasonably
be expected to result in it or any member of the SpinCo Group ceasing to be a
company engaged in any SpinCo Business.

 

(iii) Sales, Issuances and Redemptions of Equity Securities. Until the first day
after the Restriction Period, none of SpinCo or any member of the SpinCo Group
shall, or shall agree to, sell or otherwise issue to any Person, or redeem or
otherwise acquire from any Person, any Equity Securities of SpinCo or any member
of the SpinCo Group; provided, however, that (A) the adoption by SpinCo of a
shareholder rights plan shall not constitute a sale or issuance of such Equity
Securities, (B) SpinCo and the members of the SpinCo Group may repurchase such
Equity Securities to the extent that such repurchases meet the requirements of
Section 4.05(1)(b) of Revenue Procedure 96-30, (C) SpinCo may issue such Equity
Securities to the extent such issuances satisfy Safe Harbor VIII (relating to
acquisitions in connection with a person’s performance of services) or Safe
Harbor IX (relating to acquisitions by a retirement plan of an employer) of
Treasury Regulation Section 1.355-7(d), and (D) members of the SpinCo Group may
issue or sell Equity Securities to other members of the SpinCo Group, and may
redeem or purchase Equity Securities from other members of the SpinCo group, in
each case, to the extent not inconsistent with the Tax-Free Status of the
Spin-Off-Related Transactions; provided, that, SpinCo shall not be permitted to
issue or redeem Equity Securities pursuant to this clause (D).

 

(iv) Tender Offers; Other Business Transactions. Until the first day after the
Restriction Period, none of SpinCo or any member of the SpinCo Group shall
(A) solicit any Person to make a tender offer for, or otherwise acquire or sell,
the Equity Securities of SpinCo, (B) participate in or support any unsolicited
tender offer for, or other acquisition, issuance or disposition of, the Equity
Securities of SpinCo or (C) approve or otherwise permit any proposed business
combination or any transaction which, in the case of clauses (A), (B) or (C),
individually or in the aggregate, together with any transaction occurring within
the four-year period beginning on the date which is two years before the
Distribution Date and any other transaction which is part of a plan or series of
related transactions (within the meaning of Section 355(e) of the Code) that
includes the Spin-Off, could result in one or more Persons acquiring (except for
acquisitions that otherwise satisfy Safe Harbor VIII (relating to acquisitions
in connection with a person’s performance of services) or Safe Harbor IX
(relating to acquisitions by a retirement plan of an employer) of Treasury
Regulation Section 1.355-7(d)) directly or indirectly stock representing a 40%
or greater interest, by vote or value, in SpinCo (or any successor thereto). In
addition, none of SpinCo or any member of the SpinCo Group shall at any time,
whether before or subsequent to the expiration of the Restriction Period, engage
in any action described in clauses (A), (B) or (C) of the preceding sentence if
it is pursuant to an arrangement negotiated (in whole or in part) prior to the
first anniversary of the Spin-Off, even if at the time of the Spin-Off or
thereafter such action is subject to various conditions.

 

-14-



--------------------------------------------------------------------------------

(v) Dispositions of Assets. Until the first day after the Restriction Period,
none of SpinCo or any member of the SpinCo Group shall sell, transfer, or
otherwise dispose of or agree to dispose of assets (including, for such purpose,
any shares of capital stock of a Subsidiary and any transaction treated for tax
purposes as a sale, transfer or disposition) that, in the aggregate, constitute
more than 30% of the gross assets of SpinCo, nor shall SpinCo or any member of
the SpinCo Group sell, transfer, or otherwise dispose of or agree to dispose of
assets (including, for such purpose, any shares of capital stock of a Subsidiary
and any transaction treated for tax purposes as a sale, transfer or disposition)
that, in the aggregate, constitute more than 30% of the consolidated gross
assets of the SpinCo Group. The foregoing sentence shall not apply to (A) sales,
transfers, or dispositions of assets in the ordinary course of business, (B) any
cash paid to acquire assets from an unrelated Person in an arm’s-length
transaction, or (C) any assets transferred to a Person that is disregarded as an
entity separate from the transferor for federal income tax purposes. The
percentages of gross assets or consolidated gross assets of SpinCo or the SpinCo
Group, as the case may be, sold, transferred, or otherwise disposed of, shall be
based on the fair market value of the gross assets of SpinCo and the members of
the SpinCo Group as of the Distribution Date. For purposes of this
Section 4(b)(v), a merger of SpinCo or one of its Subsidiaries with and into any
Person shall constitute a disposition of all of the assets of SpinCo or such
Subsidiary. Notwithstanding anything in this Section 4(b)(v) to the contrary,
following the Spin-Off, SpinCo shall be permitted to make certain sales,
transfers, and other dispositions of assets, in each case, solely in the manner
described on Schedule 4(b) hereto.

 

(vi) Liquidations, Mergers, Reorganizations. Until the first day after the
Restriction Period, neither SpinCo nor any of its Subsidiaries shall, or shall
agree to, voluntarily dissolve or liquidate or engage in any transaction
involving a merger (except for a Cash Acquisition Merger), consolidation or
other reorganization; provided, that, mergers of direct or indirect wholly-owned
Subsidiaries of SpinCo solely with and into SpinCo or with other direct or
indirect wholly-owned Subsidiaries of SpinCo, and liquidations of SpinCo’s
subsidiaries are not subject to this Section 4(b)(vi) to the extent not
inconsistent with the Tax-Free Status of the Spin-Off-Related Transactions.
Notwithstanding anything in this Section 4(b)(vi) to the contrary, following the
Spin-Off, SpinCo shall be permitted to engage in certain transactions involving
liquidations or reorganizations, in each case, solely in the manner described on
Schedule 4(b) hereto.

 

(c) Permitted Transactions.

 

Notwithstanding the restrictions otherwise imposed by Sections 4(b)(iii) through
4(b)(vi), during the Restriction Period, SpinCo may (i) issue, sell, redeem or
otherwise acquire (or cause a member of the SpinCo Group to issue, sell, redeem
or otherwise acquire) Equity Securities of SpinCo or any member of the SpinCo
Group in a transaction that would otherwise breach the covenant set forth in
Section 4(b)(iii), (ii) approve, participate in, support or otherwise permit a
proposed business combination or transaction that would otherwise breach the
covenant set forth in Section 4(b)(iv), (iii) sell or otherwise dispose of the
assets of SpinCo or any member of the SpinCo Group in a transaction that would
otherwise breach the covenant set forth in Section 4(b)(v), or (iv) merge SpinCo
or any

 

-15-



--------------------------------------------------------------------------------

member of the SpinCo Group with another entity without regard to which party is
the surviving entity in a transaction that would otherwise breach the covenant
set forth in Section 4(b)(vi), if and only if such transaction would not violate
Section 4(b)(i) or Section 4(b)(ii) and prior to entering into any agreement
contemplating a transaction described in clauses (i), (ii), (iii) or (iv), and
prior to consummating any such transaction: (X) SpinCo shall provide Parent with
an Unqualified Tax Opinion in form and substance satisfactory to Parent in its
sole and absolute discretion, exercised in good faith (and in determining
whether an opinion is satisfactory, Parent may consider, among other factors,
the appropriateness of any underlying assumptions and management’s
representations if used as a basis for the opinion) or (Y) SpinCo shall request
that Parent obtain a Private Letter Ruling in accordance with Section 4(d)(ii)
of this Agreement to the effect that such transaction will not affect the
Tax-Free Status of any of the Spin-Off-Related Transactions and Parent shall
have received such a Private Letter Ruling, in form and substance satisfactory
to Parent in its discretion, exercised in good faith.

 

(d) Private Letter Rulings and Restrictions on SpinCo.

 

(i) Private Letter Ruling at Parent’s Request. Parent shall have the right to
obtain a Private Letter Ruling in its discretion, exercised in good faith. If
Parent determines to obtain a Private Letter Ruling, SpinCo shall (and shall
cause each member of the SpinCo Group to) cooperate with Parent and take any and
all actions reasonably requested by Parent in connection with obtaining the
Private Letter Ruling (including, without limitation, by making any
representation or covenant or providing any materials or information requested
by any Tax Authority; provided that SpinCo shall not be required to make (or
cause any member of the SpinCo Group to make) any representation or covenant
that is inconsistent with historical facts or as to future matters or events
over which it has no control). In connection with obtaining a Private Letter
Ruling pursuant to this Section 4(d)(i), (A) Parent shall, to the extent
practicable, consult with SpinCo reasonably in advance of taking any material
action in connection therewith; (B) Parent shall (1) reasonably in advance of
the submission of any Ruling Documents or Private Letter Ruling Documents,
provide SpinCo with a draft copy thereof, (2) reasonably consider SpinCo’s
comments on such draft copy, and (3) provide SpinCo with a final copy; and
(C) Parent shall provide SpinCo with notice reasonably in advance of, and SpinCo
shall have the right to attend and participate in, any formally scheduled
meetings with any Tax Authority (subject to the approval of the Tax Authority)
that relate to such Private Letter Ruling.

 

(ii) Private Letter Rulings at SpinCo’s Request. Parent agrees that at the
reasonable request of SpinCo pursuant to Section 4(c), Parent shall (and shall
cause each member of the Parent Group to) cooperate with SpinCo and use its
reasonable best efforts to seek to obtain, as expeditiously as possible, a
Private Letter Ruling from the IRS and/or any other applicable Tax Authority for
the purpose of confirming compliance on the part of SpinCo or any member of the
SpinCo Group with its obligations under Section 4(b) of this Agreement. Further,
in no event shall Parent be required to file any request for a Private Letter
Ruling under

 

-16-



--------------------------------------------------------------------------------

this Section 4(d)(ii) unless SpinCo represents that (A) it has read the request
for the Private Letter Ruling and any materials, appendices and exhibits
submitted or filed therewith, and (B) all information and representations, if
any, relating to any member of the SpinCo Group, contained in the Private Letter
Ruling Documents are true, correct and complete in all material respects. SpinCo
shall reimburse Parent for all reasonable costs and expenses incurred by the
Parent Group in obtaining a Private Letter Ruling requested by SpinCo within 10
Business Days after receiving an invoice from Parent therefor. SpinCo hereby
agrees that Parent shall have sole and exclusive control over the process of
obtaining a Private Letter Ruling, and that only Parent shall apply for a
Private Letter Ruling. In connection with obtaining a Private Letter Ruling
pursuant to this Section 4(d)(ii), (A) Parent shall, to the extent practicable,
consult with SpinCo reasonably in advance of taking any material action in
connection therewith; (B) Parent shall (1) reasonably in advance of the
submission of any Private Letter Ruling Documents, provide SpinCo with a draft
copy thereof, (2) reasonably consider SpinCo’s comments on such draft copy, and
(3) provide SpinCo with a final copy; and (C) Parent shall provide SpinCo with
notice reasonably in advance of, and SpinCo shall have the right to attend and
participate in, any formally scheduled meetings with any Tax Authority (subject
to the approval of the Tax Authority) that relate to such Private Letter Ruling.

 

(iii) Prohibition on SpinCo. SpinCo hereby agrees that, except to the extent
permitted by Section 4(d)(ii), neither it nor any member of the SpinCo Group
shall seek any guidance from the IRS or any other Tax Authority (whether
written, verbal or otherwise) concerning any of the Spin-Off-Related
Transactions (or the impact of any transaction on any of the Spin-Off-Related
Transactions).

 

(e) Liability of SpinCo for Undertaking Certain Actions. Notwithstanding
anything in this Agreement to the contrary, SpinCo and each member of the SpinCo
Group shall be responsible for any and all Tax-Related Losses that are
attributable to, or result from:

 

(i) any act or failure to act by SpinCo or any member of the SpinCo Group, which
action or failure to act breaches any of the covenants described in
Section 4(b)(i) through 4(b)(vi) of this Agreement (determined without regard to
the exceptions or provisos set forth in such provisions or in Section 4(c), so
that SpinCo and each member of the SpinCo Group shall be responsible for any and
all Tax-Related Losses even if such Tax-Related Losses are attributable to or
result from any act or failure to act pursuant to an exception or proviso
described in Section 4(b)(i) through 4(b)(vi) or in Section 4(c)), expressly
including, for this purpose, any Permitted Transaction and any act or failure to
act that breaches Section 4(b)(i) or 4(b)(ii), regardless of whether such act or
failure to act is permitted by Section 4(b)(iii) through 4(b)(vi);

 

(ii) any acquisition of Equity Securities of SpinCo or any member of the SpinCo
Group by any Person or Persons (including, without limitation, as a result of an
issuance of SpinCo Equity Securities or a merger of another entity with and into
SpinCo or any member of the SpinCo Group) or any acquisition of assets of SpinCo
or any member of the SpinCo Group (including, without limitation, as a result of
a merger) by any Person or Persons; and

 

-17-



--------------------------------------------------------------------------------

(iii) Tax Counsel withdrawing all or any portion of the Tax Opinion or any Tax
Authority withdrawing all or any portion of a Private Letter Ruling issued to
Parent in connection with the Spin-Off-Related Transactions because of a breach
by SpinCo or any member of the SpinCo Group of a representation made in this
Agreement (or made in connection with the Tax Opinion or any Private Letter
Ruling).

 

(f) Cooperation.

 

(i) Without limiting the prohibition set forth in Section 4(d)(iii), until the
first day after the Restriction Period, SpinCo shall furnish Parent with a copy
of any ruling request that any member of the SpinCo Group may file with the IRS
or any other Tax Authority and any opinion received that in any respect relates
to, or otherwise reasonably could be expected to have any effect on, the
Tax-Free Status of any of the Spin-Off-Related Transactions.

 

(ii) Parent shall reasonably cooperate with SpinCo in connection with any
request by SpinCo for an Unqualified Tax Opinion pursuant to Section 4(c).

 

(iii) Until the first day after the Restriction Period, SpinCo will provide
adequate advance notice to Parent in accordance with the terms of
Section 4(f)(iv) of any action described in Sections 4(b)(i) through 4(b)(vi)
within a period of time sufficient to enable Parent to seek injunctive relief
pursuant to Section 4(g) in a court of competent jurisdiction.

 

(iv) Each notice required by Section 4(f)(iii) shall set forth the terms and
conditions of any such proposed transaction, including, without limitation,
(A) the nature of any related action proposed to be taken by the board of
directors of SpinCo, (B) the approximate number of Equity Securities (and their
voting and economic rights) of SpinCo or any member of the SpinCo Group (if any)
proposed to be sold or otherwise issued, (C) the approximate value of SpinCo’s
assets (or assets of any member of the SpinCo Group) proposed to be transferred,
and (D) the proposed timetable for such transaction, all with sufficient
particularity to enable Parent to seek such injunctive relief. Promptly, but in
any event within 30 days, after Parent receives such written notice from SpinCo,
Parent shall notify SpinCo in writing of Parent’s decision to seek injunctive
relief pursuant to Section 4(g).

 

(v) From and after the date Parent first requests a Private Letter Ruling
pursuant to Section 4(d) until the first day after the two-year anniversary of
such date that Parent receives such Private Letter Ruling (pursuant to
Section 4(d)(i) or 4(d)(ii)), neither SpinCo nor any member of the SpinCo Group
shall take (or refrain from taking) any action to the extent that such action or
inaction would have caused a representation given by SpinCo in connection with
any such request for a Private Letter Ruling to have been untrue as of the
relevant representation date, had SpinCo or any member of the SpinCo Group
intended to take (or refrain from taking) such action on the relevant
representation date.

 

(g) Enforcement. The parties hereto acknowledge that irreparable harm would
occur in the event that any of the provisions of this Section 4 were not
performed in accordance with their specific terms or were otherwise breached.
The parties hereto agree that, in order to preserve the Tax-Free Status of the
Spin-Off-Related Transactions, injunctive relief is

 

-18-



--------------------------------------------------------------------------------

appropriate to prevent any violation of the foregoing covenants; provided,
however, that injunctive relief shall not be the exclusive legal or equitable
remedy for any such violation.

 

5. Refunds. Parent shall be entitled to all Refunds (and any interest thereon
received from the applicable Tax Authority) in respect of Income Taxes and Other
Taxes paid with respect to any Tax Return filed by Parent or any member of the
Parent Group (other than any SpinCo Separate Return filed prior to the Closing
Date), except to the extent such Refunds are solely attributable to SpinCo Tax
Benefits. SpinCo shall be entitled to all Refunds (and any interest thereon
received from the applicable Tax Authority) in respect of Income Taxes and Other
Taxes paid with respect to any Tax Return filed by SpinCo or any member of the
SpinCo Group (including, without limitation, any SpinCo Separate Return filed
before the Closing Date) or which are solely attributable to SpinCo Tax
Benefits. A party receiving a Refund to which another party is entitled pursuant
to this Section 5 shall pay the amount to which such other party is entitled
within fifteen Business Days after such Refund is Actually Realized. Each of
Parent and SpinCo shall cooperate with the other party in connection with any
claim for Refund in respect of an Income Tax or Other Tax for which any member
of the Parent Group or the SpinCo Group, as the case may be, is responsible
pursuant to Section 2.

 

6. Tax Contests.

 

(a) Notification. Each of Parent and SpinCo shall notify the other party in
writing of any communication with respect to any pending or threatened
Proceeding in connection with an Income Tax Liability or Other Tax Liability (or
any issue related thereto) of Parent or any member of the Parent Group, or
SpinCo or any member of the SpinCo Group, respectively, for which a member of
the SpinCo Group or the Parent Group, respectively, may be responsible pursuant
to this Agreement within ten (10) Business Days of receipt; provided, however,
that in the case of any Distribution-Related Proceeding (whether or not SpinCo
or Parent may be responsible thereunder), such notice shall be provided no later
than ten (10) Business Days after Parent or SpinCo, as the case may be, first
receives written notice from the IRS or other Tax Authority of such
Distribution-Related Proceeding). Each of Parent and SpinCo shall include with
such notification a true, correct and complete copy of any written
communication, and an accurate and complete written summary of any oral
communication, received by Parent or a member of the Parent Group, or SpinCo or
a member of the SpinCo Group, respectively. The failure of Parent or SpinCo
timely to forward such notification in accordance with the immediately preceding
sentence shall not relieve SpinCo or Parent, respectively, of any obligation to
pay such Income Tax Liability or Other Tax Liability or indemnify Parent and the
members of the Parent Group, or SpinCo and the members of the SpinCo Group,
respectively, and their respective Representatives, Affiliates, successors and
assigns therefor, except to the extent that the failure timely to forward such
notification actually prejudices the ability of SpinCo or Parent to contest such
Income Tax Liability or Other Tax Liability or increases the amount of such
Income Tax Liability or Other Tax Liability.

 

(b) Representation with Respect to Tax Disputes. Parent (or such member of the
Parent Group as Parent shall designate) shall have the sole right to represent
the interests of the members of the Parent Group and the members of the SpinCo
Group and to employ counsel of its choice at its expense in any Proceeding
relating to (i) any U.S. consolidated federal Income Tax Returns of the Parent
Consolidated Group, (ii) any other

 

-19-



--------------------------------------------------------------------------------

Combined Returns and (iii) any Parent Separate Returns. SpinCo (or such member
of the SpinCo Group as SpinCo shall designate) shall have the sole right to
represent the interests of the members of the SpinCo Group and to employ counsel
of its choice at its expense in any Proceeding relating to SpinCo Separate
Returns.

 

(c) Power of Attorney. Each member of the SpinCo Group shall execute and deliver
to Parent (or such member of the Parent Group as Parent shall designate) any
power of attorney or other document requested by Parent (or such designee) in
connection with any Proceeding described in the first sentence of Section 6(b).

 

(d) Distribution-Related Proceedings, Proceedings with Respect to SpinCo Tax
Liabilities.

 

(i) In the event of any Distribution-Related Proceeding or Proceeding relating
to a SpinCo Tax Liability as a result of which SpinCo could reasonably be
expected to become liable for Tax or any Tax-Related Losses and with respect to
which Parent has the right to represent the interests of the members of the
Parent Group and/or the members of the SpinCo Group pursuant to Section 6(b)
above, (A) Parent shall consult with SpinCo reasonably in advance of taking any
significant action in connection with such Proceeding, (B) Parent shall consult
with SpinCo and offer SpinCo a reasonable opportunity to comment before
submitting any written materials prepared or furnished in connection with such
Proceeding, (C) Parent shall defend such Proceeding diligently and in good faith
as if it were the only party in interest in connection with such Proceeding, and
(D) Parent shall provide SpinCo copies of any written materials relating to such
Proceeding received from the relevant Tax Authority. Notwithstanding anything in
the preceding sentence to the contrary, the final determination of the positions
taken, including with respect to settlement or other disposition, in (i) any
Distribution-Related Proceeding, or (ii) any other Proceeding relating to a
SpinCo Tax Liability, which other Proceeding would not reasonably be expected to
result in a liability for additional Taxes in an amount exceeding five
(5) million dollars for a single tax year, shall be made in the sole discretion
of Parent and shall be final and not subject to the dispute resolution
provisions of Article 9. With respect to any Proceeding relating to a SpinCo Tax
Liability (other than any Distribution-Related Proceeding), which could
reasonably be expected to result in a liability for additional Taxes in an
amount exceeding five (5) million dollars for a single tax year, SpinCo shall be
entitled to participate in such Proceeding, and Parent shall not settle,
compromise or abandon any such Proceeding without obtaining the prior written
consent of SpinCo, which consent shall not be unreasonably withheld.

 

(ii) In the event of any Distribution-Related Proceeding with respect to any
SpinCo Separate Return, (A) SpinCo shall consult with Parent reasonably in
advance of taking any significant action in connection with such Proceeding,
(B) SpinCo shall consult with Parent and offer Parent a reasonable opportunity
to comment before submitting any written materials prepared or furnished in
connection with such Proceeding, (C) SpinCo shall defend such Proceeding
diligently and in good faith as if it were the only party in interest in
connection with such Proceeding, (D) Parent shall be entitled to participate in
such Proceeding and receive copies of any written materials relating to such
Proceeding received from the relevant Tax Authority, and (E) SpinCo shall not
settle, compromise or abandon any such

 

-20-



--------------------------------------------------------------------------------

Proceeding without obtaining the prior written consent of Parent, which consent
shall not be unreasonably withheld.

 

7. Apportionment of Tax Attributes; Carrybacks.

 

(a) Apportionment of Tax Attributes.

 

(i) If the Parent Consolidated Group has a Tax Attribute, the portion, if any,
of such Tax Attribute apportioned to SpinCo or any member of the SpinCo
Consolidated Group and treated as a carryover to the first Post-Distribution
Taxable Period of SpinCo (or such member) shall be determined by Parent in
accordance with Treasury Regulation Sections 1.1502-21, 1.1502-21T, 1.1502-22,
1.1502-79 and, if applicable, 1.1502-79A.

 

(ii) No Tax Attribute with respect to consolidated U.S. federal Income Tax of
the Parent Consolidated Group, other than those described in Section 7(a)(i),
and no Tax Attribute with respect to consolidated, combined or unitary State,
local, or foreign Income Tax, in each case, arising in respect of a Combined
Return shall be apportioned to SpinCo or any member of the SpinCo Group, except
as Parent (or such member of the Parent Group as Parent shall designate)
determines is otherwise required under applicable law.

 

(iii) Parent (or its designee) shall determine the portion, if any, of any Tax
Attribute which must (absent a Final Determination to the contrary) be
apportioned to SpinCo or any member of the SpinCo Group in accordance with this
Section 7(a) and applicable law, and the amount of tax basis and earnings and
profits to be apportioned to SpinCo or any member of the SpinCo Group in
accordance with applicable law, and shall provide written notice of the
calculation thereof to SpinCo as soon as practicable after the information
necessary to make such calculation becomes available to Parent.

 

(iv) Except as otherwise required by applicable law or pursuant to a Final
Determination, SpinCo shall not take any position (whether on a Tax Return or
otherwise) that is inconsistent with the information contained in the written
notice delivered by Parent pursuant to Section 7(a)(iii).

 

(b) Carrybacks. Except to the extent otherwise consented to by Parent or
prohibited by applicable law, SpinCo shall elect to relinquish, waive or
otherwise forgo all Carrybacks. In the event that SpinCo (or the appropriate
member of the SpinCo Group) is prohibited by applicable law to relinquish, waive
or otherwise forgo a Carryback (or Parent consents to a Carryback), (i) Parent
shall cooperate with SpinCo, at SpinCo’s expense, in seeking from the
appropriate Tax Authority such Refund as reasonably would result from such
Carryback, and (ii) SpinCo shall be entitled to any Income Tax Benefit Actually
Realized by a member of the Parent Group (including any interest thereon
received from such Tax Authority), to the extent that such Refund is directly
attributable to such Carryback, within 15 Business Days after such Refund is
Actually Realized; provided, however, that SpinCo shall indemnify and hold the
members of the Parent Group harmless from and against any and all collateral tax
consequences resulting from or caused by any such Carryback, including (but not
limited to) the loss or postponement of any benefit from the use of tax
attributes generated by a member of the Parent Group or an Affiliate thereof if
(x) such tax attributes expire unutilized, but would have

 

-21-



--------------------------------------------------------------------------------

been utilized but for such Carryback, or (y) the use of such tax attributes is
postponed to a later taxable period than the taxable period in which such tax
attributes would have been utilized but for such Carryback. If there is a Final
Determination that results in any change to or adjustment of an Income Tax
Benefit Actually Realized by a member of the Parent Group that is directly
attributable to a Carryback, then Parent (or its designee) shall make a payment
to SpinCo, or SpinCo shall make a payment to Parent (or its designee), as may be
necessary to adjust the payments between SpinCo and Parent (or its designee) to
reflect the payments that would have been made under this Section 7(b) had the
adjusted amount of such Income Tax Benefit been taken into account in computing
the payments due under this Section 7(b).

 

8. Cooperation and Exchange of Information.

 

(a) Cooperation and Exchange of Information. Each of Parent and SpinCo, on
behalf of itself and each member of the Parent Group and the SpinCo Group,
respectively, agrees to provide the other party (or its designee) with such
cooperation or information as such other party (or its designee) reasonably
shall request in connection with the determination of any payment or any
calculations described in this Agreement, the preparation or filing of any
Income Tax Return or Other Tax Return or claim for Refund, or the conduct of any
Proceeding. Such cooperation and information shall include, without limitation,
upon reasonable notice (i) promptly forwarding copies of appropriate notices and
forms or other communications (including, without limitation, information
document requests, revenue agent’s reports and similar reports, notices of
proposed adjustments and notices of deficiency) received from or sent to any Tax
Authority or any other administrative, judicial or governmental authority,
(ii) providing copies of all relevant Income Tax Returns or Other Tax Returns,
together with accompanying schedules and related workpapers, documents relating
to rulings or other determinations by any Tax Authority, and such other records
concerning the ownership and tax basis of property, or other relevant
information, (iii) the provision of such additional information and explanations
of documents and information provided under this Agreement (including
statements, certificates, forms, returns and schedules delivered by either
party) as shall be reasonably requested by Parent (or its designee) or SpinCo
(or its designee), as the case may be, (iv) the execution of any document that
may be necessary or reasonably helpful in connection with the filing of an
Income Tax Return or Other Tax Return, a claim for a Refund, or in connection
with any Proceeding, including such waivers, consents or powers of attorney as
may be necessary for Parent or SpinCo, as the case may be, to exercise its
rights under this Agreement, and (v) the use of Parent’s or SpinCo’s, as the
case may be, reasonable efforts to obtain any documentation from a governmental
authority or a third party that may be necessary or reasonably helpful in
connection with any of the foregoing. It is expressly the intention of the
parties to this Agreement to take all actions that shall be necessary to
establish Parent as the sole agent for Income Tax or Other Tax purposes of each
member of the SpinCo Group with respect to all Combined Returns. Upon reasonable
notice, each of Parent and SpinCo shall make its, or shall cause the members of
the Parent Group or the SpinCo Group, as applicable, to make their, employees
and facilities available on a mutually convenient basis to provide explanation
of any documents or information provided hereunder. Any information obtained
under this Section 8 shall be kept confidential, except as otherwise reasonably
may be necessary in connection with the filing of Income Tax Returns or Other
Tax Returns or claims for Refund or in conducting any Proceeding.

 

-22-



--------------------------------------------------------------------------------

(b) Retention of Records. Each of Parent and SpinCo agrees to retain all Income
Tax Returns and Other Tax Returns, related schedules and workpapers, and all
material records and other documents as required under Section 6001 of the Code
and the regulations promulgated thereunder (and any similar provision of State,
local, or foreign law) existing on the date hereof or created in respect of
(i) any taxable period that ends on or before or includes the Distribution Date
or (ii) any taxable period that may be subject to a claim hereunder until the
later of (A) the expiration of the statute of limitations (including extensions)
for the taxable periods to which such Income Tax Returns, Other Tax Returns and
other documents relate and (B) the Final Determination of any payments that may
be required in respect of such taxable periods under this Agreement. From and
after the end of the period described in the preceding sentence of this
Section 8(b), if a member of the Parent Group or the SpinCo Group wishes to
dispose of any such records and documents, then Parent or SpinCo, as the case
may be, shall provide written notice thereof to the other party and shall
provide the other party the opportunity to take possession of any such records
and documents within 90 days after such notice is delivered; provided, however,
that if such other party does not, within such 90-day period, confirm its
intention to take possession of such records and documents, Parent or SpinCo, as
the case may be, may destroy or otherwise dispose of such records and documents.

 

(c) Remedies. Each of Parent and SpinCo hereby acknowledges and agrees that
(i) the failure of any member of the Parent Group or the SpinCo Group, as the
case may be, to comply with the provisions of this Section 8 may result in
substantial harm to the Parent Group or the SpinCo Group, as the case may be,
including the inability to determine or appropriately substantiate an Income Tax
Liability or Other Tax Liability (or a position in respect thereof) for which
the Parent Group (or a member thereof) or the SpinCo Group (or a member
thereof), as applicable, would be responsible under this Agreement or
appropriately defend against an adjustment thereto by a Tax Authority, (ii) the
remedies available to the Parent Group for the breach by a member of the SpinCo
Group of its obligations under this Section 8 shall include (without limitation)
the indemnification by SpinCo of the Parent Group for any Income Tax Liabilities
or Other Tax Liabilities incurred or any tax benefit lost or postponed by reason
of such breach and the forfeiture by the SpinCo Group of any related rights to
indemnification by Parent and (iii) the remedies available to the SpinCo Group
for the breach by a member of the Parent Group of its obligations under this
Section 8 shall include (without limitation) the indemnification by Parent of
the SpinCo Group for any Income Tax Liabilities or Other Tax Liabilities
incurred or any Tax benefit lost or postponed by reason of such breach and the
forfeiture by the Parent Group of any related rights to indemnification by
SpinCo.

 

(d) Reliance by Parent. If any member of the SpinCo Group supplies information
to a member of the Parent Group in connection with an Income Tax Liability or
Other Tax Liability and an officer of a member of the Parent Group signs a
statement or other document under penalties of perjury in reliance upon the
accuracy of such information, then upon the written request of such member of
the Parent Group identifying the information being so relied upon, the chief
financial officer of SpinCo (or his or her designee) shall certify in writing
that to his knowledge (based upon consultation with appropriate employees) the
information so supplied is accurate and complete. SpinCo agrees to indemnify and
hold harmless each member of the Parent Group and its directors, officers and
employees from and against any fine, penalty, or other cost or expense of any
kind attributable to a member of the SpinCo Group having supplied, pursuant to
this Section 8, a member of the Parent Group with

 

-23-



--------------------------------------------------------------------------------

inaccurate or incomplete information in connection with an Income Tax Liability
or Other Tax Liability.

 

(e) Reliance by SpinCo. If any member of the Parent Group supplies information
to a member of the SpinCo Group in connection with an Income Tax Liability or
Other Tax Liability and an officer of a member of the SpinCo Group signs a
statement or other document under penalties of perjury in reliance upon the
accuracy of such information, then upon the written request of such member of
the SpinCo Group identifying the information being so relied upon, the chief
financial officer of Parent (or his or her designee) shall certify in writing
that to his knowledge (based upon consultation with appropriate employees) the
information so supplied is accurate and complete. Parent agrees to indemnify and
hold harmless each member of the SpinCo Group and its directors, officers and
employees from and against any fine, penalty, or other cost or expense of any
kind attributable to a member of the Parent Group having supplied, pursuant to
this Section 8, a member of the SpinCo Group with inaccurate or incomplete
information in connection with an Income Tax Liability or Other Tax Liability.

 

9. Resolution of Disputes. The provisions of Article X of the Separation
Agreement (Dispute Resolution) shall apply to any dispute arising in connection
with this Agreement; provided, however, that in the case of disputes arising
under this Agreement, Parent and SpinCo shall jointly select the arbitrator, who
shall be an attorney or accountant who is generally recognized in the tax
community as a qualified and competent tax practitioner with experience in the
tax area involved in the issue or issues to be resolved.

 

10. Payments.

 

(a) Method of Payment. All payments required by this Agreement shall be made by
(i) wire transfer to the appropriate bank account as may from time to time be
designated by the parties for such purpose; provided that, on the date of such
wire transfer, notice of the transfer is given to the recipient thereof in
accordance with Section 11, or (ii) any other method agreed to by the parties.
All payments due under this Agreement shall be deemed to be paid when available
funds are actually received by the payee.

 

(b) Interest. Any payment required by this Agreement that is not made on or
before the date required hereunder shall bear interest, from and after such date
through the date of payment, at the Underpayment Rate.

 

(c) Characterization of Payments. For all tax purposes, the parties hereto agree
to treat, and to cause their respective Affiliates to treat, (i) any payment
required by this Agreement or by the Separation Agreement, as either a
contribution by Parent to SpinCo or a distribution by SpinCo to Parent, as the
case may be, occurring immediately prior to the Spin-Off and (ii) any payment of
interest or non-federal Income Taxes by or to a Tax Authority, as taxable or
deductible, as the case may be, to the party entitled under this Agreement to
retain such payment or required under this Agreement to make such payment, in
either case, except as otherwise mandated by applicable law or a Final
Determination; provided that in the event it is determined (A) pursuant to
applicable law that it is more likely than not, or (B) pursuant to a Final
Determination, that any such treatment is not permissible (or that an
Indemnified Party nevertheless suffers an Income Tax or Other Tax detriment as a
result of such payment), the

 

-24-



--------------------------------------------------------------------------------

payment in question shall be adjusted to place the Indemnified Party in the same
after-tax position it would have enjoyed absent such applicable law or Final
Determination.

 

11. Microsoft Agreements and Options Treatment.

 

(a) Microsoft Agreements. SpinCo and each member of the SpinCo Group hereby
assume any and all obligations of Parent or any member of the Parent Group under
(i) that certain agreement by and among Microsoft Corporation, USA Networks,
Inc. and Expedia, Inc. dated as of November 9, 2001, a copy of which is attached
hereto (the “Microsoft Compensation Deductions Agreement”), (ii) that certain
agreement by and between Microsoft Corporation and Expedia, Inc., dated as of
October 1, 1999, a copy of which is attached hereto (the “Microsoft Tax
Allocation Agreement”), and (iii) that certain agreement by and among Expedia,
Inc., USA Networks, Inc., Taipei, Inc., Microsoft Corporation, and Microsoft
E-Holdings, Inc., dated as of July 15, 2001, a copy of which is attached hereto
(the “July 15, 2001 Agreement”). From and after the Distribution Date, SpinCo
and each member of the SpinCo Group shall jointly and severally indemnify,
defend and hold harmless Parent and each member of the Parent Group from and
against all liability arising out of or relating to the Microsoft Compensation
Deductions Agreement, the Microsoft Tax Allocation Agreement, and the July 15,
2001 Agreement.

 

(b) Options Treatment.

 

(i) Deductions. To the extent permitted by law, Parent (or the appropriate
member of the Parent Group) shall claim all Tax deductions arising by reason of
exercises of Options or compensatory warrants held by IAC Service Provider to
acquire Parent common stock or SpinCo common stock, and SpinCo (or the
appropriate member of the SpinCo Group) shall claim all Tax deductions arising
by reason of exercises of Options or compensatory warrants held by Expedia
Service Provider to acquire Parent common stock or SpinCo common stock. For
purposes of this Section 11(b)(i), Mr. Barry Diller shall be treated as an IAC
Service Provider only with respect to his Options to acquire Parent common stock
and as an Expedia Service Provider only with respect to his Options to acquire
SpinCo common stock; provided, however, if there is a Final Determination that
Parent and not SpinCo is entitled to a deduction with respect to any such SpinCo
Options held by Mr. Barry Diller, Parent shall pay to SpinCo, when Actually
Realized, any Tax Benefit relating thereto. For purposes of this
Section 11(b)(i), Mr. Victor A. Kaufman shall be treated as an IAC Service
Provider.

 

(ii) Withholding and Reporting. Parent shall, to the extent required by law,
withhold applicable Taxes and satisfy applicable Tax reporting obligations with
respect to exercises of Options or compensatory warrants held by IAC Service
Providers to acquire Parent common stock or SpinCo common stock, and SpinCo
shall, to the extent required by law, withhold applicable Taxes and satisfy
applicable Tax reporting obligations with respect to exercises of Options or
compensatory warrants held by Expedia Service Providers to acquire Parent common
stock or SpinCo common stock.

 

12. Notices. Notices, requests, permissions, waivers, and other communications
hereunder shall be in writing and shall be deemed to have been duly given upon
(a) a transmitter’s confirmation of a receipt of a facsimile transmission (but
only if followed by confirmed delivery of a standard overnight courier the
following Business Day or if delivered by

 

-25-



--------------------------------------------------------------------------------

hand the following Business Day), or (b) confirmed delivery of a standard
overnight courier or delivered by hand, to the parties at the following
addresses (or at such other addresses for a party as shall be specified by like
notice):

 

If to Parent, to:

  

IAC/InterActiveCorp

    

152 West 57th Street

    

New York, NY 10019

    

Attention: General Counsel

    

Telecopier: (212) 632-9642

If to SpinCo to:

  

Expedia, Inc.

    

3150 139th Avenue SE

    

Bellevue, WA 98005

    

Attention: General Counsel

    

Telecopier: (425) 679-7251

 

Such names and addresses may be changed by notice given in accordance with this
Section 12.

 

13. Designation of Affiliate. Each of Parent and SpinCo may assign any of its
rights or obligations under this Agreement to any member of the Parent Group or
the SpinCo Group, respectively, as it shall designate; provided, however, that
no such assignment shall relieve Parent or SpinCo, respectively, of any
obligation hereunder, including any obligation to make a payment hereunder to
SpinCo or Parent, respectively, to the extent such designee fails to make such
payment.

 

14. Miscellaneous. Except to the extent otherwise provided in this Agreement,
this Agreement shall be subject to the provisions of Article XIV (Miscellaneous)
of the Separation Agreement to the extent set forth therein.

 

-26-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
on its behalf by its officers thereunto duly authorized, all as of the day and
year first written above.

 

IAC/INTERACTIVECORP

By:

 

/s/ GREGORY R. BLATT

   

Name:

 

Gregory R. Blatt

   

Title:

 

Executive Vice President

EXPEDIA, INC.

By:

 

/s/ KEENAN M. CONDER

   

Name:

 

Keenan M. Conder

   

Title:

 

Senior Vice President

 

-27-